DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 27, 2021 has been entered. 
Claims 2-4, 11, and 13-15 have been canceled. 
Claims 21-25 have been added.
Claims 1, 5-10, 12, and 16-25 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kin-Wah Tong on January 12, 2022.
The application has been amended as follows: 
As per Claim 24
Claim 24, line 1, page 5, “processing system” should read as “processor”.

Therefore, the examiner’s amendment of claim 24 reads as follows:
Claim 24
The device of claim 10, wherein the processor comprises a network-based processing system.
As per Claim 25
Claim 25, line 1, page 5, “processing system” should read as “processor”.

Therefore, the examiner’s amendment of claim 25 reads as follows:
Claim 25
The device of claim 10, wherein the processor comprises at least one device that is a participant of the network-based communication.

Allowable Subject Matter
Claims 1, 5-10, 12, and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, Omnes et al. (U.S. Patent Application Publication No. 2019/0200368 A1) discloses: A method comprising: 
obtaining, by a processing system including at least one processor (Paragraph [0095]: “FIG. 4A illustrates schematically an example of hardware architecture of the processing module 12. The processing module 12 then comprises, connected by a communication bus 120: a processor or CPU (central processing unit)”), a latency estimate for a network-based communication; 
determining, by the processing system, whether the latency estimate exceeds a latency threshold for selecting a type of packet loss protection; and 
selecting, by the processing system, the type of packet loss protection for the network-based communication from among a first type of packet loss protection and a second type of packet loss protection based upon the determining, wherein when the latency estimate is determined to not exceed the latency threshold, the first type of packet loss protection is selected, and wherein when the latency estimate is determined to exceed the latency threshold, the second type of packet loss protection is selected 

Paragraph [0056]: “In one embodiment, the processing module 12 implements a forward error control module and a retransmission module. However, these modules are not activated at the same time. The retransmission module of a communication module is activated when an average latency between the drone 2 and the control system 3 is below a predetermined threshold. In this case, the forward error control module is deactivated. When the average latency exceeds said predetermined threshold, the forward error control module is activated and the retransmission module is deactivated. The predetermined threshold is for example equal to a latency of 100 ms.”
The Examiner finds the retransmission module of the communication module being activated by the processing module 12 when the average latency between the drone 2 and the control system 3 is below a predetermined threshold as disclosed in Omnes teaches the claimed “obtaining, by a processing system including at least one processor, a latency estimate for a network-based communication; determining, by the processing system, whether the latency estimate exceeds a latency threshold for selecting a type of packet loss protection; and selecting, by the processing system, the type of packet loss protection for the network-based communication from among a first type of packet loss protection and a second type of packet loss protection based upon the determining, wherein when the latency estimate is determined to not exceed the latency threshold, the first type of packet loss protection is selected”. See Omnes ¶¶ 54, 56. Specifically, the Examiner finds the activation of the retransmission module See id.
The Examiner further finds the activation of the forward error control module by the processing module 12 when the average latency exceeds the predetermined threshold as disclosed in Omnes teaches the selection of the claimed “when the latency estimate is determined to exceed the latency threshold, the second type of packet loss protection is selected.” See id.).
However, the Examiner finds Omnes does not teach or suggest the claimed “wherein the first type of pack loss protection comprises a packet retransmission scheme, and wherein the second type of packet loss protection comprises a redundant stream scheme with different network paths and a time offset.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 10 and 12 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 10 and 12 are allowable for the same reasons as set forth above in claim 1.
	Claims 5-9 and 16-25 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112